Citation Nr: 9921114	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for organic lung disease, 
including asthma, as a result of asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen Young, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1953 to March 
1957.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO) denying 
service connection for organic lung disease, including asthma, as 
a result of asbestos exposure.  

The veteran in his application for compensation and pension (VA 
Form 21-526) also claimed entitlement to a permanent and total 
rating for nonservice-connected disability pension benefits due 
to disease or injury to his feet and knees as well as respiratory 
problems.  In November 1997, the RO notified the veteran that 
additional evidence was needed to process the claim.  The veteran 
responded to that notification letter in January 1998.  There has 
been no further action with respect to this claim.  It is 
referred to the RO.  


FINDING OF FACT

The claim for entitlement to service connection for organic lung 
disease, including asthma, as a result of asbestos exposure is 
not supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for organic lung disease, 
including asthma, as a result of asbestos exposure.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran contends that during his period of active service he 
was stationed on navy ships and performed such tasks as painting 
the inside and outside of the ship and chipping paint.  He 
further contends that he was exposed to asbestos and paint on the 
ships and that he did a lot of work in and around asbestos.  
Thus, he maintains that service connection is warranted for 
asbestos exposure.

The veteran's service entrance medical examination of March 23, 
1953 shows that clinical evaluation of his lungs and chest was 
normal.  On March 30, 1953 and November 1, 1954 the veteran had a 
chest x-ray that showed negative findings.  A January 22, 1955 
roentgenographic examination of the chest indicated the 
following: "Suspicious shadow seen in right 2nd anterior space 
on 70mm is due to increase in bronchovascular markings.  
Essentially negative chest."  A subsequent chest x-ray 
examination on November 14, 1956 was negative.  

The veteran's March 13, 1957 discharge medical examination shows 
that his lungs and chest were normal on clinical evaluation.  A 
chest x-ray examination at that time was negative.  The service 
medical records do not show treatment or diagnosis of pulmonary 
problems or a diagnosis of any lung disease.  

The record shows that there are no medical records of any kind 
after 1957 until 1995.  The veteran did not identify post-service 
medical treatment for lung disease in his October 1997 
application for service connection.  This is evinced from the 
service medical records and private treatment medical bills 
submitted by veteran.  VA Medical Center treatment records, dated 
from July 1997 to April 1998, indicate, inter alia, that the 
veteran was intermittently treated for respiratory disorder, 
mainly asthma.  




On July 14, 1997 the veteran was seen with complaints of pain in 
his upper mid chest through to his middle back.  He was diagnosed 
as having asthma.  On October 7, 1997 the veteran was diagnosed 
with chronic obstructive pulmonary disease exacerbation when he 
complained of shortness of breath, chest tightness, pain in 
middle of back and difficulty expanding his chest.  

VA medical records further show that the veteran was admitted to 
the hospital on October 24, 1997 with a three-week history of 
cough and shortness of breath.  He was diagnosed with acute 
bronchial asthma and treated with anti-asthmatic medications.  
His condition improved.  He was discharged on October 25, 1997.  
An x-ray of his chest on October 24, 1997, the date he was 
admitted to the hospital, revealed no evidence for active 
cardiopulmonary disease.  

VA outpatient treatment records dated in February 1998 and March 
1998 include diagnoses of asthma.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a claim 
for benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") has held that a well-
grounded claim is "a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  



A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence), and of 
a nexus between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

In order to establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military service 
or, if pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of war, 
and post-service development of a presumptive disease such as 
bronchiectasis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a presumption 
that the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).  

In the instant case, this requirement also includes evidence that 
the veteran does, in fact, have an asbestos-related disease, and 
that it is the result of asbestos exposure during service.  See 
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303 (1998).  See 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

In this regard, the Board notes that it is well to observe that 
the Court has determined, in a case involving exposure to Agent 
Orange, that mere exposure, without more, is not a compensable 
occurrence.  Winsett v. West, 11 Vet. App. 420, 425 (1998).  

Although this holding pertained to compensation due to exposure 
to Agent Orange, the Board finds that this rationale is equally 
applicable when the issue involves compensation due to exposure 
to asbestos.  See Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 
1998), citing Degmetich v. Brown, 104 F.3d 1328, 1332 (1997), in 
which the United States Court of Appeals for the Federal Circuit 
held that the requirement of a current disability at the time of 
application was a permissible construction of §§ 1110 and 1131.  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied by 
evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 610 (1992).  

In determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true; however, a veteran's statements 
will not support a well-grounded claim when the fact asserted is 
beyond the competence of the person making the assertion.  King 
v. Brown, 5 Vet. App. 19 (1993).  

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995);  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

Thus, lay assertions of medical causation cannot constitute 
evidence sufficient to render a claim well grounded under 
38 U.S.C.A. § 5107(a). Grottveit, supra. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether  a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

Before reaching the merits of the veteran's claim, the threshold 
question which must be resolved is whether the veteran has 
presented evidence that his claim of service connection is well 
grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Id., 1 Vet. App. at 81.  
An allegation alone is not sufficient; the veteran must submit 
evidence in support of his claim that would justify a belief by a 
fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Generally, a well-grounded claim for service connection requires 
(1) medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. at 
504, 506; see also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  

The second and third Caluza elements can be satisfied under 38 
C.F.R. 3.303(b) by 

(a) evidence that the condition was "noted" during service or 
during an applicable presumptive period; 

(b) evidence showing post-service continuity of symptomatology; 
and 

(c) medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  For the purpose of determining whether 
a claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v Brown, 8 
Vet. App. 69, 75 (1995).

In the instant case, the veteran contends that he was exposed to 
asbestos on Navy ships.  The service medical records do not show 
diagnosis of asbestosis or any other lung disease during active 
service.  The post-service evidence does not show a presumptive 
lung disease during the veteran's initial post-service year.  

The record reflects that the veteran was diagnosed with acute 
bronchial asthma in 1997.  There is no current medical diagnosis 
of asbestosis.  The veteran has not presented or identified 
competent medical evidence, which relates post-service asthma or 
any other organic lung disease to in-service asbestos exposure or 
any other incident or event of active service.  The veteran 
alleges that he did a lot of work in and around asbestos while on 
Navy ships.  

The Board acknowledges the possibility of the veteran's exposure 
to asbestos in service but there is no competent medical evidence 
that demonstrates that he currently has a disability linked to 
any such exposure.  Specifically, there were negative findings in 
the veteran's chest x-rays taken during service.  Treatment 
records from the VA Medical Center consistently revealed a 
diagnosis of asthma and veteran's complaints of shortness of 
breath and chest and back pain but no evidence of active 
cardiopulmonary disease was detected.  

Since the medical evidence does not show that the veteran has a 
presently existing disability related to service, the claim is 
not plausible and, therefore, not well grounded.  See Brock v. 
Brown, 10 Vet. App. 155, 160 (1997) (citing Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)); Gilpin, Degmetich, and Caluza, all 
supra.


The Board has carefully considered the veteran's contentions 
regarding his exposure of asbestos in service, and that he now 
has a disability resulting therefrom.  However, as a layman, he 
is not qualified to render such an opinion as to medical 
diagnosis, etiology or causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  If the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence must 
be submitted to make the claim well grounded.  

In addition, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded if no 
cognizable evidence is submitted to support a claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  Therefore, the Board 
concludes that the veteran has not presented evidence sufficient 
to justify a belief by a fair and impartial individual that his 
claim for service connection for asbestos exposure is well 
grounded.  Accordingly, the claim must be denied.  

The Board recognizes that this appeal is being disposed of in a 
manner that differs from that used by the RO.  The RO denied the 
veteran's claim on the merits, while the Board has concluded that 
the claim is not well grounded.  However, the Court has held that 
"when an RO does not specifically address the question whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the veteran 
solely from the omission of the well grounded analysis."  See 
Meyer v. Brown, 9 Vet.App. 425, 432 (1996).  Moreover, the Board 
views its foregoing discussion as sufficient to inform the 
veteran of the elements necessary to complete his application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 (1996);  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Based upon a review of the facts in this case, there is no 
cognizable medical evidence linking the veteran's post-service 
respiratory condition to exposure to asbestos, or any other 
incident, while in the active military service.  Consequently, 
the Board concludes that the veteran's claim of entitlement to 
service connection for the residuals resulting from exposure to 
asbestos is not well grounded.  38 U.S.C.A. § 5107(a).

The Court has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).  

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are not 
well-grounded.  In support of this contention the representative 
cites provisions of the VA Adjudication Procedure Manual M21-1.  
He cites to Part III, paragraph 1.03a and Part VI, paragraphs 
1.01b and 2.10f in support of the proposition that the RO must 
fully develop a claim prior to a determination of whether a claim 
is well grounded.  

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999), 
the Court held that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness are 
interpretive, in that they do not relate to whether a benefit 
will be allowed on denied, nor do they impinge on a benefit or 
right provided by statute or regulation.  The Court found that 
the Manual M21-1 provisions constituted "administrative 
directions to the field containing guidance as to the procedures 
to be used in the adjudication process," and that the policy 
declarations did not create enforceable rights.  The Court also 
found that interpretive provisions that are contrary to statutes 
are not entitled to deference, and that in the absence of a well 
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board, however, is required to follow the precedent opinions 
of the Court.  38 U.S.C.A. § 7269 (West 1991); Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the revisions 
to the M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), 
the Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 19.9 
(1998), prior to determining that a claim is not well-grounded.  

In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who have 
established well-grounded claims.  Epps v. Gober, 126 F.3d 1464, 
1469 (Fed. Cir. 1997).  

The Board is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection with 
the well-grounded claim determination are quite clear.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection, VA has no duty to 
assist the veteran in developing his case on this issue.  

As the veteran's claim for service connection for residuals 
resulting from exposure to asbestos is not well grounded, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran has not submitted a well grounded claim of 
entitlement to service connection for organic lung disease, 
including asthma, as a result of asbestos exposure, therefore the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

